

	

		II

		109th CONGRESS

		2d Session

		S. 2272

		IN THE SENATE OF THE UNITED STATES

		

			February 10

			 (legislative day, February 9), 2006

			Mr. Coleman (for himself

			 and Mr. Johnson) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to increase

		  the deduction for host families of foreign exchange and other students from $50

		  per month to $200 per month.

	

	

		1.Short titleThis Act may be cited as the

			 Youth Exchange Support Act of

			 2006.

		2.Increase in charitable

			 deduction for amounts paid to maintain certain students as members of

			 taxpayer’s household

			(a)In

			 generalSubparagraph (A) of section 170(g)(2) of the Internal

			 Revenue Code of 1986 (relating to amounts paid to maintain certain students as

			 members of taxpayer’s household) is amended by striking $50 and

			 inserting $200.

			(b)Adjustment for

			 inflationSection 170(g) of such Code is amended by adding at the

			 end the following new paragraph:

				

					(5)Adjustment for

				inflation

						(A)In

				generalIn the case of any taxable year beginning in a calendar

				year after 2006, the $200 amount contained in paragraph (2)(A) shall be

				increased by an amount equal to—

							(i)$200, multiplied

				by

							(ii)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year in which the taxable year begins by substituting calendar year

				2005 for calendar year 1992 in subparagraph (B)

				thereof.

							(B)RoundingIf

				any increase determined under paragraph (1) is not a multiple of $10, such

				increase shall be rounded to the next highest multiple of

				$10.

						.

			(c)Effective

			 dateThe amendments made by this Act shall apply to taxable years

			 beginning after December 31, 2005.

			

